Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any                         Feb 04 2014, 9:44 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DAVID M. ZENT                                        GREGORY F. ZOELLER
Deputy Public Defender                               Attorney General of Indiana
Fort Wayne, Indiana
                                                     RICHARD C. WEBSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

JUNIUS U. BROOKS,                                    )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 02A04-1305-CR-266
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                            The Honorable Frances C. Gull, Judge
                                Cause No. 02D04-1301-FB-1


                                          February 4, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Junius U. Brooks appeals the sentence he received following his conviction of robbery

as a class B felony. As the sole issue on appeal, Brooks contends his sentence is

inappropriate in light of his character and the nature of his offense.

       We affirm.

       The facts favorable to the conviction are that Timothy Incremona and Alicia Elston

worked as pizza delivery drivers for Tasty’s Pizza in Fort Wayne, Indiana. On the evening of

December 24, 2012, they received an order to deliver pizzas to the Eden Green Apartments in

Fort Wayne. They drove to that address and went into the appropriate building. They

telephoned the contact number provided for the order and a man answered and said he was

upstairs in the building, but had not heard them knocking. He indicated he would be right

down. Shortly thereafter, a man later identified as Rodney Lewis walked in the back door of

the building and approached Incremona and Elston. When they told Lewis how much he

owed for the pizzas, he indicated that he did not have enough money, walked to the back

door, opened it, and yelled, “hey, I need some more money, I don’t have enough.” Transcript

at 119. At that point, Lewis walked back toward Incremona and Elston, this time armed with

a shotgun. He pointed the shotgun at Elston and Incremona and told them to set the food

down and empty their pockets. They complied. When they turned and approached the front

door, they were met there by a man later identified as Brooks. He asked them if they were

okay and if anything had happened. They continued and exited through the front door.

       Once outside, Elston called the police. While she was on the phone with police, she

saw Brooks and Lewis exit the back door of the building and walk to another building in the


                                              2
complex. When police arrived, Elston described the two men and told police she had seen

them enter a nearby building. Police entered that building and observed fresh, muddy

footprints on the floor leading to Apartment 1329. Officer Clayton Taylor knocked on the

door of the apartment and announced that he was a police officer. He heard children inside

the apartment, as well as “a lot of commotion, a lot of stuff being moved around, a lot of

things happening inside.” Id. at 134. Curtis Semons answered the door and claimed that his

girlfriend and four children were the only people in the apartment at the time. Officer Taylor

asked if they could enter and look around and Semons indicated that they could. Officer

Taylor went to the bedroom, where he observed four small children curled up on the corner

of the bed weeping. Behind the children, Officer Taylor observed Brooks’s head and feet

sticking out from underneath the covers. He ordered Brooks to stand up and show his hands.

The officer observed the stock of a shotgun sticking out from between the mattresses, as

well as a shotgun shell on the floor. Officer Taylor opened the closet door and found Lewis

standing in the back of the closet on a red Tasty’s heat bag. The officer took Lewis and

Brooks outside, where Incremona and Elston identified them as the men who had robbed

Incremona and Elston. A subsequent search of the apartment uncovered pizza boxes and the

food that had been taken from Incremona and Elston.

       Brooks was charged with robbery as a class B felony and was convicted of that

offense following a jury trial. Following a sentencing hearing, Brooks was sentenced to the

Department of Correction for fifteen years.

       Brooks contends his sentence was inappropriate in light of his character and the nature


                                              3
of his offense. Article 7, section 4 of the Indiana Constitution grants our Supreme Court the

power to review and revise criminal sentences. Pursuant to Ind. Appellate Rule 7, the

Supreme Court authorized this court to perform the same task. Cardwell v. State, 895 N.E.2d

1219 (Ind. 2008). Per Indiana Appellate Rule 7(B), we may revise a sentence “if, after due

consideration of the trial court’s decision, the Court finds that the sentence is inappropriate in

light of the nature of the offense and the character of the offender.” Wilkes v. State, 917

N.E.2d 675, 693 (Ind. 2009), cert. denied, 131 S.Ct. 414 (2010). “[S]entencing is principally

a discretionary function in which the trial court’s judgment should receive considerable

deference.” Cardwell v. State, 895 N.E.2d at 1223. Brooks bears the burden on appeal of

persuading us that his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073 (Ind.

2006).

         The determination of whether we regard a sentence as appropriate “turns on our sense

of the culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d at

1224. Moreover, “[t]he principal role of appellate review should be to attempt to leaven the

outliers, and identify some guiding principles for trial courts and those charged with

improvement of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each

case.” Id. at 1225. Accordingly, “the question under Appellate Rule 7(B) is not whether

another sentence is more appropriate; rather, the question is whether the sentence imposed is

inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in

original).


                                                4
       In order to assess the appropriateness of a sentence, we first look to the statutory

ranges established for the classification of the relevant offenses. Brooks was convicted of a

class B felony – robbery. The advisory sentence for a class B felony is ten years; the

maximum sentence is twenty years. See Ind. Code Ann. § 35-50-2-5 (West, Westlaw current

through 2013 First Regular Session and First Regular Technical Session).

       Beginning with Brooks’s character, he claims that several factors reflect positively on

his character and mitigate in his favor with respect to the length of an appropriate sentence.

These include the fact that he graduated from high school and attended college, the fact that

he served in the Marine Corps, from which he claimed he received a medical discharge after

attaining the rank of staff sergeant, and the fact that he has three dependent children with

whom he likes to spend time. According to the trial court, this information was self-reported

and Brooks’s credibility was suspect. For instance, Brooks claimed to have graduated from

high school in 2010, and received an associate’s degree from Harris School of Business in

2011. Even assuming this is true, it does not appear that Brooks is putting his education to

good use. We share the State’s and the trial court’s skepticism that Brooks could have

obtained the rank of staff sergeant in less than two years. Typically, this takes a considerably

longer amount of time. Brooks’s claimed devotion to his children is negated by his callous

disregard for the children present at the scene of his arrest, as we will discuss below. We

also review with skepticism his claim that he showed concern for the victims at the scene of

the crime. Although it is apparently true that he asked Incremona and Elston if they were

okay after Lewis exited the building and fled, there is reason to doubt the sincerity of his


                                               5
claimed concern for their welfare. It is clear that this crime was premeditated and

preplanned, and that Brooks and Lewis were acting in concert throughout the robbery. With

this in mind, it seems likely that Brooks was merely playing his role when he expressed

concern for the victims. In any event, even if it is possible to express genuine concern for a

person one has just intentionally victimized, it would seem that the former does not outweigh

the latter, as it reflects on the character of the victimizer.

       Against these questionable indicia of good character stands Brooks’s comparatively

considerable history of criminal and delinquent behavior. At the time he committed these

offenses, Brooks was only twenty years old. By that time, he had amassed eight juvenile

adjudications, six of which would have been felonies if committed by an adult. As an adult,

Brooks has two felony convictions and two misdemeanor convictions, in addition to the

present offense. Also, at the time of sentencing, Brooks had eight outstanding active

warrants for his arrest in Delaware.

       As to the nature of the offense, although he did not physically take the money and

pizza from Incremona and Elston, nor did he brandish a weapon in their presence, he did help

plan the robbery and stood nearby, concealed, while it occurred. Although Brooks’s role in

the robbery itself was not particularly aggravating, his actions after the robbery was

completed were far more troubling. Shortly after the robbery occurred, police tracked Lewis

and Brooks to a nearby apartment. Upon entering and searching the apartment, Officer

Taylor found Brooks hiding under the covers on a bed. The shotgun used in the robbery was

located between the mattresses on that bed. A shotgun shell lay on the floor nearby. Also on


                                                6
the bed were four small children, curled up on a corner of the bed and weeping. Brooks

callously traumatized those children and placed them in the sort of physical danger that is

inherent in a situation involving the presence of weapons during a confrontation with police

officers investigating a crime. In view of this, and considering Brooks’s character as

discussed above, we cannot say that the sentence imposed is inappropriate.

       Judgment affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                             7